DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed May 6, 2021. Claims 1-4, 7-9, 11, 12, 15, 19, and 20 have been amended. Claim 14 has been canceled. Claims 1-13, and 15-20 are examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed May 6, 2021 with respect to the previous drawings objections have been fully considered. Applicant has submitted corrected drawings rendering the previous objections moot.
 Applicant’s arguments and amendments filed May 6, 2021 with respect to the previous claim objections have been fully considered. Applicant has amended claims 11, 12, 19, and 20 rendering the previous objections moot.
Applicant’s arguments and amendments filed April 23, 2021 with respect to the previous 35 U.S.C. 101 rejections have been fully considered. 
With respect to the previous 35 U.S.C. 103 rejection of claim 1, Applicant argues the claimed invention as presently amended is eligible subject matter under Step 2A, Prong Two because the claimed invention could not function without sensors detecting vehicle conditions that are then used to compute vehicle and/or lead weight and other conditions relevant to vehicle maintenance. Additionally, the claimed invention 
Examiner respectfully disagrees. Step 2A, Prong Two sets forth additional claim elements that integrate the judicial exception into a practical application are subject-matter eligible. In order for an additional element to integrate the judicial exception into a practical application the additional elements must impose meaningful limits on the judicial exception. Claim 1 has been amended to include a generic sensor and communication module that are recited at a high level generality that they do not impose meaningful limits on the claims because the claim invokes generic computer components, i.e. processor, and sensor, as mere instructions to apply the judicial exception. See at least MPEP 2106.05(f)(2). 
For at least the above the rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-8 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of obtaining data for data processing and transmission with a general purpose computer, as explained in detail below. The claims do not include additional elements 
Claim 1 recites, in part, a monitoring system comprising a monitoring station, a weight determination system, a data input device, a processing device comprising a processor and non-volatile memory, wherein the processor receives various vehicle data, (i.e. load ratings maintenance requirements, etc.), analyzes the received data, (i.e. determine maintenance condition), and sends the maintenance condition to the monitoring station and a user. These steps describe concepts identified as abstract ideas by the courts, such as the collection, analysis, and transmission of information of Electric Power Group, LLC v. Alstom. The concept described in claim 1 is not meaningfully different than the concept found by the court to be an abstract idea because Applicant’s invention is directed to receiving data, analyzing the received data, and transmitting the results of the analysis, and is therefore ineligible because the invention is a collection of abstract ideas that do not require anything but entirely conventional, generic technology, i.e. a processor, memory, input device, etc. As such, the description in claim 1 of retrieving data for data processing and transmission with a general purpose computer in a general computing environment is an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites additional generic computer 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Examiner notes if the subject matter of claim 9 which positively recites controlling the tow vehicle, or claim 10 which positively recites issuing a control command, respectively, was added to independent claim 1, the claimed invention would be subject matter eligible. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668